

Exhibit 10.2
EXECUTIVE RETENTION AGREEMENT
THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) is made and entered into
this 12th day of October 2020 (the “Effective Date”) by and between Supernus
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and James P.
Kelly (the “Executive”).
1.Definitions. Capitalized terms used in this Agreement shall have the meanings
set forth either in this Section 1 or elsewhere in this Agreement.
(a)“Board” means the Board of Directors of the Company.
(b)“Cause” means (i) the Executive’s willful refusal or failure to perform
(other than by reason of Disability), or substantial negligence in the
performance of, his duties and responsibilities to the Company or any of its
affiliates, or his willful refusal or failure to follow or carry out any
reasonable, lawful, written directive of the Board or of the Chief Executive
Officer of the Company acting within the respective scopes of their authority;
(ii) the Executive’s willful breach of any material provision of any agreement
(including, without limitation, any non-competition, non-solicitation or
confidentiality agreement) with the Company or any of its affiliates; (iii) the
Executive’s act of dishonesty (iv) the Executive’s breach of fiduciary duty of
loyalty owed to the Company; (v) the Executive’s willful breach of any material
policy of the Company or an affiliate; or (vi) the Executive’s commission of a
felony or of a crime involving moral turpitude; or (vii) the Executive’s
conviction of, or plea of “guilty” or “no contest” to, a felony, including
fraud, under the laws of the United States or any State thereof.
(c)“Change in Control” means the occurrence of any of the following:
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company, or any affiliate, parent or subsidiary of the Company or any employee
benefit plan of the Company);
(ii)a merger or consolidation of the Company which results in the holders of
voting securities of the Company outstanding immediately prior thereto failing
to continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
(iii)the sale or disposition of all or substantially all of the assets of the
Company (or the consummation of any transaction having similar effect); or



--------------------------------------------------------------------------------



(iv)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election, by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.
Notwithstanding anything to the contrary herein, an event (or series of events)
that would otherwise meet the definition of “Change in Control” under this
Section 1(c) will not be deemed to meet such definition unless it also
constitutes a “change in control event” as defined in Treasury Regulation §
1.409A-3(i)(5)(i).
(d)“Covered Termination” means the termination of the Executive’s Employment (1)
by the Company without Cause (other than due to the Executive’s death or
Disability), or (2) by the Executive for Good Reason.
(e)“Disabled” and correlative terms refers to the Executive’s inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.
(f)“Employment” means the Executive’s employment with the Company and its
subsidiaries and affiliates, as applicable. If the Executive’s employment is
with a subsidiary and that entity ceases to be a subsidiary of the Company, the
Executive’s Employment will be deemed to have terminated when the entity ceases
to be a subsidiary of the Company unless the Executive transfers employment to
the Company or one of its remaining subsidiaries. Notwithstanding the foregoing,
in construing the provisions of this Agreement, references to termination or
cessation of employment, separation from service, retirement or similar or
correlative terms shall be construed to require a “separation from service” (as
that term is defined in Section 1.409A-1(h) of the Treasury Regulations) from
the Company and from all other corporations and trades or businesses, if any,
that would be treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of the Treasury Regulations. The Company may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed a part of the
Agreement.
(g)“Good Reason” means (1) a material reduction in the Executive’s position with
the Company that materially reduces his level of authority or responsibility or
(2) a material reduction in the Executive’s current base salary, or (3) a
requirement by the Company that the Executive relocate his primary place of
Employment by more than fifty (50) miles from his primary place of Employment. A
termination of Employment will not be considered a termination for Good Reason
unless (i) the Executive, within sixty (60) business days after the first
occurrence of the condition giving rise to “Good Reason,” notifies the Company
in writing
2



--------------------------------------------------------------------------------



of his intent to terminate; (ii) the Company fails to cure such condition within
thirty (30) days after being so notified; and (iii) the Executive actually
terminates Employment no later than ten (10) days after the end of such thirty
(30)-day cure period.
(h)“Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during his
Employment; provided, however, that, as used in this Agreement, the term
“Intellectual Property” shall not apply to any invention that the Executive
develops on his own time, without using the equipment, supplies, facilities or
trade secret information of the Company or any of its subsidiaries or
affiliates, unless such invention relates at the time of conception or reduction
to practice of the invention (a) to the business of the Company or any of its
subsidiaries or affiliates, (b) to the actual or demonstrably anticipated
research or development of the Company or any of its subsidiaries or affiliates
or (c) results from any work performed by the Executive for the Company or any
of its subsidiaries or affiliates.
(i)“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its subsidiaries or affiliates.
(j)“Termination Date” means the effective date of the Executive’s Covered
Termination.
2.Severance Benefits.
(a)Covered Termination Prior to a Change in Control. Subject to Section 2(c), if
the Executive experiences a Covered Termination prior to a Change in Control:
(i)The Company shall continue to pay the Executive his current base salary less
required withholdings, payable in accordance with the Company’s regular payroll
schedule, for a period of twelve (12) months following the Executive’s
Termination Date; and
(ii)Provided the Executive timely elects COBRA coverage, the Company shall pay
the Executive’s COBRA premiums at the same level of coverage (e.g., employee
only or family coverage, and HMO or PPO) the Executive had in effect under the
group health plans sponsored by the Company immediately prior to the Termination
Date. The Company shall pay such COBRA premiums until the earliest of (a) the
close of the twelve (12)-month period following the Executive’s Termination Date
(the “Maximum COBRA Payment Period”), (b) the COBRA coverage terminates or
expires for the Executive and, if applicable, his spouse and dependents, and (c)
the date the Executive becomes eligible for health insurance coverage in
connection with new employment or self-employment. The amount of the Executive’s
COBRA premiums paid by the Company shall be reduced appropriately as and when
the COBRA coverage terminates or expires for each of the Executive and, if
applicable, his spouse or dependents. Notwithstanding the foregoing, in the
event the Company determines, in its sole discretion, that it cannot pay any
such COBRA premiums without potentially causing the Company to incur penalties,
excise taxes or other expenses as a result of noncompliance with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying such COBRA premiums the Company will pay the Executive a
taxable
3



--------------------------------------------------------------------------------



lump sum amount equal to the amount of monthly COBRA premiums being paid by the
Company on the Executive’s behalf at the time the Company makes such
determination multiplied by the number of full calendar months that remain in
the Maximum COBRA Payment Period at the time such lump sum payment is made.
(iii)The obligation of the Company to make any payments described in this
Section 2(a) is conditioned on the Executive’s completion of ninety (90) days of
service from and including the Effective Date of this Agreement.
(b)Covered Termination After Change in Control. Subject to Section 2(c), if the
Executive experiences a Covered Termination on the date of, or within twelve
(12) months after, a Change in Control:
(i)The Company shall continue to pay the Executive his current base salary less
required withholdings, payable in accordance with the Company’s regular payroll
schedule, for a period of twelve (12) months following the date of the
Executive’s Covered Termination;
(ii)The Company shall pay the Executive a lump-sum payment equal to the most
recent annual bonus received by the Executive;
(iii)The Executive’s stock-based compensation arrangements shall be fully vested
and nonforfeitable on the date of the Covered Termination and shall continue to
be exercisable and payable in accordance with terms that apply under such
arrangements other than any vesting requirements; provided, however, that in no
event will the time and form of payment of any such arrangement that is subject
to Section 409A of the Internal Revenue of 1986, as amended (the “Code”), be
modified as result of such vesting; and
(iv)Provided the Executive timely elects COBRA coverage, the Company shall pay
the Executive’s COBRA premiums at the same level of coverage (e.g., employee
only or family coverage, and HMO or PPO) the Executive had in effect the group
health plans sponsored by the Company immediately prior to the Termination Date.
The Company shall pay such COBRA premiums until the earliest of (a) the close of
the Maximum COBRA Payment Period, (b) the COBRA coverage terminates or expires
for the Executive and, if applicable, his spouse and dependents, and (c) the
date the Executive becomes eligible for health insurance coverage in connection
with new employment or self-employment. The amount of the Executive’s COBRA
premiums paid by the Company shall be reduced appropriately as and when the
COBRA coverage terminates or expires for each of the Executive and, if
applicable, his spouse or dependents. Notwithstanding the foregoing, in the
event the Company determines, in its sole discretion, that it cannot pay any
such COBRA premiums without potentially causing the Company to incur penalties,
excise taxes or other expenses as a result of noncompliance with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying such COBRA premiums the Company will pay the Executive a
taxable lump sum amount equal to the amount of monthly COBRA premiums being paid
by the Company on the Executive’s behalf at the time the Company makes such
determination multiplied by the number of full calendar months that remain in
the Maximum COBRA Payment Period at the time such lump sum payment is made.
4



--------------------------------------------------------------------------------



(c)Release Required. The obligation of the Company to make any payments
described in this Section 2 is conditioned on the Executive’s execution and
delivery to the Company not later than the forty-fifth (45th) day following the
Termination Date a release of claims in substantially the same form as Exhibit A
attached hereto and not revoking such release within seven (7) days after such
execution and delivery (the “Release of Claims”). In no event will the Executive
be entitled to duplicate compensation or benefits under Sections 2(a) and 2(b).
To the extent any payments described in this Section 2 are subject to Code
Section 409A, such payments will, except as provided in Section 2(d) and
provided that the Executive complies with this Section 2(c), first become
payable on the first regular payroll date for Company executives that occurs on
or after the sixtieth (60th) day after the Termination Date, and the first
installment of payments described in Section 2(a) or Sections 2(b)(1) and (4),
whichever is applicable, shall include such amounts as would have been paid to
or on behalf of the Executive had such payments begun with the first payroll
date for Company executives following the Termination Date. In no event will the
Executive be entitled to duplicate compensation or benefits under Sections 2(a)
and 2(b).
(d)Timing of Payments; 409A. To the extent that any portion of the payments
described in Section 2(a) constitutes nonqualified deferred compensation subject
to Section 409A, and if at the Termination Date the Executive is a “specified
employee” as that term is defined in Section 409A, such portion shall be paid no
earlier than six (6) months and one day following the Termination Date. This
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements Section 409A of the Code
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Nonetheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by the Executive as a result of the
application of Section 409A or any other provision of the Code.
3.Restrictive Covenants.
(a)Confidentiality From the date hereof, and during any period of the
Executive’s Employment and following any termination thereof, without the prior
written consent of the Board or its authorized representative, except to the
extent required by law or an order of a court having jurisdiction or under
subpoena from an appropriate government agency, in which event the Executive
shall use the Executive’s best efforts to consult with the Board prior to
responding to any such order or subpoena, and except as required in the
performance of his duties hereunder, the Executive shall not disclose any
confidential or proprietary trade secrets, customer lists, referral sources,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information (including
but not limited to data and other information relating to members of the Board,
the Company or any of its subsidiaries or affiliates or to the management of the
Company or any its subsidiaries or affiliates), operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (a) relating to the Company or any
of its subsidiaries or affiliates or (b) that the Company or any of its
subsidiaries or affiliates may receive belonging to suppliers, customers,
referral sources or others who do business with the Company or any of its
affiliates (collectively, “Confidential
5



--------------------------------------------------------------------------------



Information”) to any third Person unless such Confidential Information has been
previously disclosed to the public or is in the public domain (in each case,
other than by reason of the Executive’s breach of this Section 3(a) or the
wrongful act of any other Person having any obligation of confidentiality to the
Company or any of its subsidiaries or affiliates). In the event of the
termination of the Executive’s Employment for any reason, the Executive shall
deliver to the Company all of (a) the property of each of the Company and its
subsidiaries and affiliates and (b) the documents and data of any nature and in
whatever medium of each of the Company and its subsidiaries and affiliates, and
the Executive shall not take with the Executive any such property, documents or
data or any reproduction thereof, or any documents containing or pertaining to
any Confidential Information other than those documents to which he is legally
entitled, including, as the case may be, the Executive’s personnel file.
(b)Non-Competition. During the period commencing on the date hereof and ending
twelve (12) months after the termination of the Executive’s Employment with the
Company and its subsidiaries and affiliates (the “Restriction Period”), the
Executive shall not, except with the prior written consent of the Board,
directly or indirectly, own any interest in, operate, join, control or
participate as a partner, director, principal, officer or agent of, enter into
the employment of, act as a consultant to, or perform any services for any
entity which has material operations which directly competes with the products
or research and development projects of the Company and its subsidiaries and
affiliates or in which the Company or any of its subsidiaries or affiliates was,
or had documented plans to become, materially involved during the Executive’s
Employment, in each case in any jurisdiction in which the Company or any of its
subsidiaries or affiliates is engaged, or in which any of the foregoing has
documented plans to become engaged of which the Executive has knowledge at the
time of the Executive’s termination of Employment. Notwithstanding anything
herein to the contrary, the foregoing shall not prevent the Executive from
acquiring as an investment securities representing not more than two percent
(2%) of the outstanding voting securities of any publicly held corporation.
(c)Non-Solicitation. Acknowledging the strong interest of the Company and its
subsidiaries and affiliates in an undisrupted workplace, during the Restriction
Period, the Executive shall not, and shall not assist any Person to, (a) hire or
solicit for hiring any employee or former employee of the Company or its
subsidiaries or affiliates or seek to persuade any employee of the Company or
subsidiaries or affiliates to discontinue employment or (b) solicit or encourage
any independent contractor providing services to the Company or its subsidiaries
or affiliates to terminate or diminish its relationship with the Company or any
of its subsidiaries or affiliates. The Executive acknowledges that his access to
Confidential Information and to the Company’s and its subsidiaries’ and
affiliates’ referral sources and customers and his development of goodwill on
behalf of the Company and its subsidiaries and affiliates with their referral
sources and customers during his Employment would give him an unfair competitive
advantage were he to leave employment and begin competing with the Company or
any of its subsidiaries or affiliates for their existing referral sources and
customers and that he is therefore being granted access to Confidential
Information and to the referral sources and customers of the Company and its
subsidiaries and affiliates in reliance on his agreement hereunder. The
Executive therefore agrees that, during the Restriction Period, he will not
solicit or encourage any referral source or customer of the Company or its
subsidiaries or affiliates to terminate or diminish its relationship with the
Company, or any of its subsidiaries or affiliates and he will not seek to
persuade any such referral source or customer to conduct with any Person any
business or
6



--------------------------------------------------------------------------------



activity which such referral source or customer conducts or could conduct with
the Company or any of its subsidiaries or affiliates; provided, however, that
these restrictions shall apply only with respect to those Persons who are
referral sources or customers of the Company or any of its subsidiaries and
affiliates at any time during his Employment or whose business has been
solicited on behalf of the Company or any of its subsidiaries or affiliates by
any of their employees or agents, other than by form letter, blanket mailing or
published advertisement, within one year prior to the date his employment ends.
(d)Works for Hire. The Executive agrees to maintain accurate and complete
contemporaneous records of, and shall immediately and fully disclose and deliver
to the Company, all Intellectual Property. The Executive hereby assigns and
agrees to assign to the Company (or as otherwise directed by the Company) his
full right, title and interest in and to all Intellectual Property. The
Executive agrees to execute any and all applications for domestic and foreign
patents, copyrights and other proprietary rights and do such other acts
(including, among others, the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company (or one of its subsidiaries or affiliates, as directed)
and to permit the Company to enforce any patents, copyrights and other
proprietary rights in the Intellectual Property. The Executive will not charge
the Company or any of its subsidiaries or affiliates for time spent in complying
with these obligations. All copyrightable works that the Executive creates,
including without limitation computer programs and documentation, shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.
4.Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.
5.Assignment. The Company shall require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business or assets of the Company to assume, whether expressly or by
operation of law, all of the obligations of the Company under this Agreement.
The Executive may not transfer or assign his rights under this Agreement, except
as permitted by the laws of descent and distribution.
6.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
7.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
7



--------------------------------------------------------------------------------



8.Sections 280G/ 4999. In the event it is determined that the Executive is
entitled to payments and/or benefits under this Agreement or any other amounts
in the “nature of compensation” (whether pursuant to this Agreement or any other
plan, arrangement or agreement with the Company or any affiliate, any person
whose actions result in a change of ownership or effective control of the
Company covered by Section 280G(b)(2) of the Code or any person affiliated with
the Company or such person) as a result of such change of ownership or effective
control of the Company (“Payments”) would be subject to the excise tax imposed
by Section 4999 of the Code (the “280G Excise Tax”), notwithstanding anything in
this Agreement to the contrary, the Company shall cause to be determined, before
any amounts of the Payments are paid to the Executive, which of the two
following alternative forms of payment would maximize the Executive’s after-tax
proceeds: (i) the payment in full of the entire amount of the Payments, or (ii)
payment of only a part of the Payments such that the Executive receives the
largest possible payment without the imposition of the 280G Excise Tax (the
“Reduced Amount”). If it is determined that the Reduced Amount will maximize the
Executive’s after-tax proceeds, the Payments shall be reduced to equal the
Reduced Amount in the following order: (i) first, by reducing the Payments under
Section 2 to the extent necessary, (ii) second, if necessary, by reducing other
Payments that are not subject to the rule described in Treasury Regulation
Section 1.280G-1 Q&A 24(c), and (iii) third, if necessary, by reducing other
Payments that are subject to the rule described in Treasury Regulation Section
1.280G-1 Q&A 24(c); provided, however, that in each case where amounts are paid
in more than one installment, each installment shall be reduced proportionally;
and provided, further, that in each case Payments are reduced starting with any
Payments that shall be exempt from Section 409A and proceeding to other Payments
that are not exempt from Section 409A. Unless the Executive consents in writing
to a different methodology, all determinations under this Section 8 shall be
made at the Company’s expense by a nationally recognized accounting or
consulting firm that is reasonably acceptable to the Executive.
9.Clawback Policy. The Executive acknowledges and agrees that any Payments made
to the Executive pursuant to Section 2 hereof shall be subject to the Company’s
Clawback Policy effective as of April 23, 2018.
10.Injunctive Relief; Breach of Restrictive Covenants; Blue Pencil.
(a)Injunctive Relief. The Executive acknowledges and agrees that the covenants,
obligations and agreements of Executive contained in Section 3 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Executive from committing any violation
of such covenants, obligations or agreements, and shall additionally be entitled
to an award of reasonable attorneys’ fees. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may
have.
(b)Breach of Restrictive Covenants. The Executive agrees that in the event the
Executive breaches any provision of Section 3 hereof in any material respect,
the Executive
8



--------------------------------------------------------------------------------



shall (i) not be entitled to receive, if not already paid, any amount otherwise
payable under this Agreement, and (ii) return to the Company any and all
payments previously made by the Company pursuant to this Agreement within
fifteen (15) days after written demand for such repayment is made to the
Executive by the Company.
(c)Blue Pencil. The Executive and the Company agree that the covenants contained
in Section 3 hereof are reasonable covenants under the circumstances, and
further agree that if, in the opinion of any court of competent jurisdiction
such covenants are not reasonable in any respect, such court shall have the
right, power and authority to (and it is the intent of the Executive and the
Company that such court shall) excise or modify such provision or provisions of
these covenants that to the court appear not reasonable and to enforce the
remainder of these covenants as so amended.
11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter herein and supersedes and terminates
all prior communications, agreements and understandings, written or oral, with
respect thereto including, without limitation, the severance provisions, if any,
of any offer letter the Executive may have previously received from the Company.
12.Effect on Employment. Nothing contained herein will give the Executive any
right to Employment with the Company or any of its affiliates or affect the
right of the Company or any of its affiliates to discharge or discipline the
Executive at any time.
13.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
14.Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.
15.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
16.Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Maryland without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.


[The remainder of this page has been left blank intentionally.]


9




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.


THE EXECUTIVE:    THE COMPANY:




/s/ James P. Kelly        By: /s/ Jack A. Khattar    
James P. Kelly            Jack A. Khattar
Executive Vice President & CFO            President & CEO










Signature Page to Executive Retention Agreement




--------------------------------------------------------------------------------



Exhibit A


Release of Claims


FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the Executive Retention
Agreement, dated as of October 12, 2020 (the “Agreement”), which are conditioned
on my signing this Release of Claims and to which I am not otherwise entitled,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, I, on my own behalf and on behalf of my heirs,
executives, administrators, beneficiaries, representatives and assigns, and all
others connected with me, hereby release and forever discharge SUPERNUS
PHARMACEUTICALS, INC. (the “Company”), its subsidiaries and other affiliates and
all of their respective past, present and future officers, directors, trustees,
stockholders, employees, agents, plans and plan fiduciaries, insurers, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by the Company or any of its subsidiaries or other
affiliates or the termination of that employment or pursuant to any federal,
state or local law, regulation or other requirement (including without
limitation the Civil Rights Act of 1964 (including Title VII of that Act), the
Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967 (ADEA),
the Americans with Disabilities Act of 1990 (ADA), the Fair Labor Standards Act
of 1938 (FLSA), the Family and Medical Leave Act of 1993 (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
and the fair employment practices laws of the state or states in which I have
been employed by the Company or any of the subsidiaries or other affiliates,
each as amended from time to time).
Excluded from the scope of this Release of Claims is (i) any amount owed to me
pursuant to the Agreement; (ii) any claim arising under the terms of the
Agreement after the effective date of this Release of Claims, (iii) any right of
indemnification or contribution that I have pursuant to the Articles of
Incorporation or By-Laws of the Company or any of its subsidiaries or other
affiliates and (iv) any non-forfeitable rights to accrued benefits, if any,
arising under any applicable employee benefit plans.
I agree that I have no right to obtain or receive any monetary damages or other
relief of any kind as a result of any action or proceeding by me or by anyone
else on my behalf regarding any claims covered by the above general release and,
to the extent permitted by law, I agree that I will not seek or accept any
monetary damages or other relief of any kind in any such action or proceeding.
In addition, without limiting the scope of the foregoing, I expressly (i) agree
not to be a class representative or be part of a class regarding any action
under ERISA, or otherwise to bring an action under ERISA on behalf of a plan or
trust for relief for such plan or trust under ERISA, and (ii) to the extent
permitted by law, agree not to retain the benefits of any decision, judgment or
settlement in any such action.
A-1



--------------------------------------------------------------------------------



In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its subsidiaries and other
affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.
I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Plan. I understand that I may revoke this Release of Claims at
any time within seven (7) days of the date of my signing by written notice to
the Chief Financial Officer of the Company and that this Release of Claims will
take effect only upon the expiration of such seven (7)-day revocation period and
only if I have not timely revoked it.
Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.


Signature: _____________________________________________
Name (please print): ____________________________________
Date Signed: ___________________________________________




A-2